Citation Nr: 0602380	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right leg/knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left facial condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1939 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The RO denied service connection for a right leg injury 
in March 1946, July 1949, April 1976, March 1984, and more 
recently, in December 1993.  The veteran did not appeal those 
decisions.

2.  The RO's December 1993 decision represents the last final 
disallowance of entitlement to service connection for a right 
leg injury on any basis.  

3.  The RO denied service connection for a left facial 
disorder in September 1998.  The veteran did not appeal that 
decision.

4.  The RO's September 1998 decision represents the last 
final disallowance of entitlement to service connection for a 
left facial disorder on any basis.  

5.  In August 2002 and October 2002, the veteran filed the 
current claims seeking to reopen his previous claims for a 
right leg injury and a left facial disorder.

6.  Evidence received since the RO's December 1993 and 
September 1998 decisions, which consists of multiple written 
statements submitted by the veteran, VA and private medical 
records regarding unrelated medical conditions, service 
personnel records, as well as duplicative medical evidence, 
already considered in the previous denials, does not relate 
to a necessary unestablished fact or raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's December 
1993 decision denying the claim of entitlement to service 
connection for residuals of a right leg/knee injury is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the RO's September 
1998 decision denying the claim of entitlement to service 
connection for a left facial condition is not new and 
material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he injured his right 
leg during his military service in Panama when he jumped into 
a hole and sustained a severe scraping-type injury to his 
right leg.  He asserts that he now has trouble with his right 
leg and knee as a result of the injury.  He further maintains 
that he underwent a surgical procedure on his left cheek 
while on active duty and has scarring as a result.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, prior unappealed rating decisions are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  When a veteran seeks to reopen a 
claim based on new evidence, VA must first determine whether 
the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  This version of the regulation became 
effective in August 2001.  As the veteran filed his claim in 
August 2002, it is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999); Fluker 
v. Brown, 5 Vet. App. 296, 298 (1993); Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

Factual Background.  With respect to the claim for a right 
leg/knee injury, the veteran has filed a number of claims 
regarding his right leg/knee complaints.  His claims were 
denied by the RO in March 1946, July 1949, April 1976, March 
1984, and most recently in December 1993.  He did not appeal 
those decisions and they became final.    

With respect to the claim for a left "facial condition," he 
filed an initial claim in July 1998, which was denied by the 
RO in September 1998 on the basis that there was no evidence 
that he underwent a surgical procedure on his left cheek in 
service and there was no evidence of a current left facial 
condition shown.  He did not appeal and that decision became 
final.  

In August 2002, the veteran filed a new claim for a right 
leg/knee disorder.  In October 2002, he filed a new claim for 
a left cheek disorder.  After a review of the claims file, 
the Board concludes that the evidence does not support either 
of the veteran's claims to reopen.  

Analysis.  The evidence submitted in support of the veteran's 
claims includes multiple written statements submitted by the 
veteran, VA and private medical records regarding unrelated 
medical conditions, service personnel records, as well as 
duplicative medical evidence, already considered in the 
previous denials.    

First, the medical evidence submitted since the previous 
denials is unrelated to the current claims.  While "new," 
to the extent it was not before the RO at the time of the 
previous denials, it focuses primarily on complaints of and 
treatment for cardiovascular disease, and is not germane to 
the veteran's current claims regarding his right leg/knee 
and/or left facial condition.  As the evidence is not 
"material" to the claims, it cannot form the basis to 
reopen the previous denials.

Next, the veteran has submitted medical evidence, including 
multiple copies of a July 1993 letter from a private 
physician, which was already considered by the RO in the 
previous denials and is, therefore, not "new" for purposes 
of the regulations.  As such, this evidence is not sufficient 
to reopen the claims for service connection.

Moreover, recently-submitted service personnel records 
consists of a travel extract relating that the veteran was 
traveling on official business in 1942, copies of various 
identification, including a driver's license dated in 1941, a 
Headquarters Pass dated in July 1942, and copies of 
photographs apparently of the veteran dated in 1939 and 1940, 
and Monthly Rosters dated in the early 1940s.  

While it is not readily apparent that this evidence was 
considered at the time of the previous denials, even if 
"new," it does not relate to treatment for a right leg 
injury or left facial surgery and does not raise a reasonable 
possibility of substantiating the claims.  As the evidence is 
not relevant to the issue of service connection, it cannot 
support the claims to reopen.

Next, the majority of the evidence submitted since the RO's 
previous denials consists of various written statements 
submitted by the veteran himself.  Although the statements 
have been offered since the previous RO's decisions and are 
new, this evidence is essentially duplicative of the same 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen 
the previously denied claims.

Therefore, the additional written statements submitted since 
the RO's previous decisions are not new and material, do not 
raise a reasonable possibility of substantiating the 
veteran's claims, and do not warrant reopening of the claims 
of service connection.  Moreover, the veteran is not 
competent to establish a medical relationship between his 
current complaints and any incident of his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
 
Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
September 2002.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran was asked to 
submit evidence to support a reopening of his claims.  His 
additional written statements and submissions have been 
associated with the claims file.  Moreover, he requested and 
was scheduled for a hearing before the Board regarding his 
claims but failed to report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denials.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for residuals of a right 
leg/knee injury is denied.

New and material evidence having not been submitted, 
entitlement to service connection for a left facial condition 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


